DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 5-8, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the claim amendments and arguments provided by applicant in the remarks dated 2/11/2022. 
Specifically,   “wherein the light exiting layer is a quantum dot layer: and the first light exiting region is a first quantum dot region, the second light exiting region is a second quantum dot region, and the third light exiting region is a third quantum dot region; wherein the quantum dot layer comprises a substrate layer and quantum dots coated on the substrate layer: wherein the quantum dots comprise red light quantum dots coated on the substrate layer in the first quantum dot region and green light quantum dots coated on the substrate layer in the second quantum dot region, or the quantum dots comprise red light quantum dots coated on the substrate layer in the first quantum dot region, green light quantum  dots coated on the substrate layer in the second quantum dot region and blue light quantum dots on the substrate layer in the third quantum dot region; and wherein the substrate layer is a transparent layer.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/KENNETH B LEE JR/Primary Examiner, Art Unit 2622